MR. JUSTICE SHEEHY
dissenting:
Lenora E. Kay has not had her day in court. She contended before the arbitration board, before the District Court, and now before this Court, that the contingent fee agreement, drawn up by the attorneys, fails to state a basis for which he owes an attorney fee. She has never had a legal determination of that legal issue. The majority here sidestepped the legal issue by (1) reading the statutes against her to determine that she has no right of appeal here, and (2) by deciding as a matter of law, without a record, that her grounds for review before the District Court are inadequate as a matter of law.
At the time of the contingent fee contract was made with the attorneys, Lenora E, Kay was the legal and equitable owner of her property, subject only to a claim by a trustee in bankruptcy that her title was subject to a voidable preference in favor of herself. Yet, the attorneys, who drafted the contingent fee contract, provided compensation would include costs, and “50 percent of all monies or property or equities obtained for [Lenora] by way of settlement and/or judgment as compensation for [the attorneys’] services.” Lenora’s contention that the attorneys are entitled to nothing beyond a quantum meruit payment of this case has merit, if all we regard is the face of the contingent fee contract, which is all that is before this Court. If more is owed under that contract, it could arise only by virtue of some parol evidence that would require some kind of hearing before some trier of fact vested with authority to hear the same.
Lenora’s contention before the arbitration board was that “Mr. Bottomly’s services were obtained to protect my property from seizure, which he did not do . . .” That quotation is at least as *156logical from the face of the contingent fee contract as the attorney’s contention that he is entitled to one-half of the value of her property, after the mortgage has been deducted. The majority gives short shrift to her contention. She is at least entitled to the benefits of the Montana Rules of Civil Procedure, to the spirit of which my colleagues are on occasion want to swear eternal allegiance, and particularly to Rule 8(f), which provides that “all pleading shall be so construed as to do substantial justice.”
The second problem with the majority opinion relates to the majority’s lack of interpretation of the arbitration award statutes. In setting up the “procedure following award”, the legislature, in enacting sections 27-5-301 through -304, MCA, established a very confusing set of procedures for action by the District Court, the clerk of the District Court, and this Court, with respect to such awards. Section 27-5-301, provides that a District Court “may vacate the award . . . and may order a new hearing” when certain grounds appear. Section 27-5-302, on the other hand, provides that a District Court “may, on motion, modify or correct the award” when certain matters appear.
The grounds upon which the court may vacate the award and order a new hearing under section 27-5-301, are different from the grounds upon which the court may modify or correct the award under section 27-5-302. It appears to me, in considering these two sections, that it was the purpose of the legislature to allow the court, under section 27-5-302, to modify or correct the award when it appeared from the face of the record (the arbitration award) that a mistake had beeen made which could be corrected without a further hearing before arbitrators. Section 27-5-301, on the other hand, is so designed to provide for the vacation of the award and a new hearing where the hearing established that the arbitrators acted improperly, corruptly, fraudulently, or in excess of their powers. Therefore, when Lenora E. Kay contends, as she did before the arbitration board when she was unrepresented by counsel, that the arbitration board did not consider her legal objection to the contingency contract, she set forth the grounds that the arbitration board “otherwise acted improperly in a matter by *157which the rights of the party were prejudiced.” This is a proper ground for vacation of the award and a new hearing under section 27-5-302(2), MCA. She has been denied that right to have the issue determined by the majority opinion.
The right to obtain a vacation of the award and a new hearing when the arbitrators “otherwise acted improperly” is a broad umbrella which covers the contentions of Lenora Kay. It is not a ground mentioned by the majority. Indeed, the majority opinion fails to discuss the provisions of the statute in holding that she has not established grounds for such a vacation of award. What is the basis of that holding?
The majority has further confused the appellate rights of a person involved in an arbitration procedure, when it determines that there is no appeal available from a judgment entered while there is a timely, pending motion before the District Court to vacate the award.
The pertinent statutes are these:
“27-5-302. When court may modify or correct award. The court or judge may, on motion, modify or correct the award where it appears that:
“(1) there was a miscalculation in figures upon which it was made or that there is a mistake in the description of some persons or property therein;
“(2) a part of the award is upon matters not submitted, which part can be separated from other parts and does not affect the decision on the matters submitted;
“(3) the award, though imperfect in form, could have been amended if it had been a verdict, or the imperfection disregarded.”
“27-5-303. When award has effect of a judgment. After the expiration of 5 days from the filing of the award, upon the application of a party who also files an affidavit showing that notice of filing the award has been served on the adverse party or his attorney at least 4 days prior to such application and that no order staying the entry of judgment has been served, the clerk must enter the *158award in the judgment book and thereupon it has the effect of a judgment.”
An examination of the foregoing two statutes reveals that they do not cover the situation that occurred here. Lenora E. Kay timely filed a motion to vacate the award before the clerk entered judgment in this case. That motion was pending at the time that the clerk entered the judgment. That motion is still pending before the District Court. Under section 27-5-304, MCA, the right of appeal is not from the judgement but rather from the “decision upon the motion” to vacate the award. Under section 27-5-304, an appeal is granted to a party from a motion whether or not a judgement has been entered before the motion has been decided.
The District Court did not pass upon the motion to vacate the award on the grounds stated. Instead, the District Court, because judgment had been entered by the clerk of the court, decided that the District Court was precluded from doing anything further with respect to the motion to vacate the arbitration award. Thus, we have a case before us where a right of appeal is granted to Lenora E. Kay on the motion to vacate the arbitration award, but the District Court has not yet acted on the grounds set out in that motion.
Therefore, we have before us a situation where the question as to the legality of the attorney’s fees under the language of the attorney’s fees contract has not been decided upon an adversarial proceedings either in the District Court or in this Court, all because of the peculiar nature of the statutes providing for this appeal.
I would therefore reverse the case and remand it to the District Court for a consideration of the issues raised by the motion to vacate the award. Otherwise, we have denied to Lenora E. Kay her right to appeal from a decision on her motion, a decision which the District Court has yet to make.
MR. JUSTICE SHEA joins in the dissent.